Citation Nr: 0417451	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for 
dermatophytosis of the feet, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

3.  Entitlement to an increased (compensable) evaluation for 
duodenal ulcer.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of cold injury of the feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs





WITNESSES AT HEARING ON APPEAL

Appellant and two siblings


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1952 to October 
1954, and from January 1955 to February 1958, with a period 
of apparent reserve component enlistment, for which there are 
no records of verified or unverified service, between the two 
periods of active service.  In addition, the clinical records 
refer to service in 1949, but there are no records available 
which confirm service in 1949 or indicate what type of 
service the veteran might have been performing at that time.  
As noted below, the veteran's service records are partially 
burned, and the Board assumes these records are incomplete.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The RO granted an increased, 10 
percent evaluation for dermatophytosis of the feet, and 
denied compensable evaluations for hemorrhoids, duodenal 
ulcer, and residuals of a cold injury to the feet.  The 
veteran timely disagreed with the assigned evaluations by a 
statement submitted in June 2000.  Following issuance of a 
statement of the case (SOC) in July 2000, the veteran's 
timely substantive appeal was received in August 2000.  By a 
supplemental statement of the case (SSOC) prepared in June 
2001 and issued in July 2001, the RO responded to a 
contention raised by the veteran's sister, who indicated that 
further VA examination should be provided.  

In his August 2000 substantive appeal, the veteran marked the 
box on the appeal form which indicated that he wished to 
request a travel board hearing before the Board at the local 
RO.  He was advised that he had been placed on the list of 
persons to be afforded a Travel Board hearing.  While he was 
awaiting his Travel Board hearing, a personal hearing was 
conducted by the RO in September 2000.  

In a substantive appeal signed and submitted in February 
2001, the veteran specifically checked the box beside the 
statement, "I do not want a BVA hearing."  The request for 
a BVA hearing has been withdrawn, and appellate review may 
proceed.  


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claims 
addressed in this decision, and all identified evidence has 
been obtained.
 
2.  Dermatophytosis of the feet is manifested by superficial 
scaling of the skin of the feet on some examinations, 
discolored, dystrophic toenails, subjective complaints of 
pain, and complaints of itching, scaling, and lesions 
bursting around the toes.

3.  Hemorrhoids are manifested by Grade I internal 
hemorrhoids on sigmoidoscopy, and complaints of occasional 
hemorrhoidal bleeding, averaging weekly, and subjective 
complaints of pain, but are not manifested by large, 
thrombotic or irreducible hemorrhoids or by objective 
manifestations of bleeding, fissures, or other objective 
symptomatolgy.

4.  Duodenal ulcer disability is manifested by a well-healed, 
inactive ulcer of the duodenal bulb and by the need for 
continuing control of acidity with medications, but is not 
manifested by weight loss, frank bleeding, emesis, 
hematemesis, melena, or other symptoms, and the presence of 
some gastrointestinal symptoms has been attributed to 
disorders other than the service-connected ulcer disease.  

5.  The medical evidence establishes that the veteran has no 
current residuals of cold injury to the feet. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for dermatophytosis of the feet have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2,  4.118, Diagnostic Codes 7306, 7813 (as 
in effect from August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7306, 7813 (2002) (as in effect prior to 
August 30, 2002).  

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.2, 4.31, 4.7, 4.114, Diagnostic Code 
7336 (2003).

3.  The criteria for a compensable evaluation for a duodenal 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.2, 4.31, 4.7, 4.114, Diagnostic 
Code 7305 (2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2001, as in effect prior to July 2, 2001).

4.  The criteria for a compensable evaluation for residuals, 
cold injury, left foot or right foot or bilateral feet, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.110, Diagnostic Code 7122 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, there have been numerous 
changes in laws and regulations governing veterans' benefits, 
as well as changes in the interpretation of those laws and 
regulations.  

One of the changes in the applicable law during the pendency 
of this claim was enactment in November 2000 of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

The procedural history of this claim includes several actions 
under provisions preceding the VCAA and numerous actions 
under the VCAA.  In a May 2000 rating decision, the RO 
advised the veteran of the criteria for increased 
(compensable) evaluations for each of the four (4) service-
connected disabilities at issue.  In a July 2000 SOC, the RO 
notified the veteran that his VA claims file was rebuilt, and 
notified the veteran of the criteria for each level of 
schedular evaluation available under the diagnostic codes 
applicable for evaluation of dermatophytosis of the feet, 
cold injury residuals, duodenal ulcer, and hemorrhoids, 
internal or external, including Diagnostic Codes 7122, 7336, 
7805, 7806, and 7813.  

In July 2000, the RO obtained partial service medical records 
from the veteran's active service, and a SSOC was issued in 
August 2000.  An additional SSOC was issued in August 2000 
after the veteran submitted additional private clinical 
records.  He also had an opportunity to identify additional 
clinical evidence during a personal hearing conducted in 
September 2000.  Following that personal hearing, a Hearing 
Officer's Decision was issued in December 2000.

A SSOC issued in July 2001 responded to the contention that 
additional VA examination was required.  

By a SSOC issued in February 2003, the veteran was notified 
of changes to the evaluation criteria for skin disorders, 
effective August 30, 2002.  The RO notified him of the 
criteria for each level of evaluation available under the 
revised rating schedule, and explained why the revised rating 
schedule was no more favorable to the veteran's claim than 
the prior criteria.

By a SSOC issued in April 2003, the RO notified the veteran 
of the enactment of the VCAA and provided the complete text 
of the regulation at 38 C.F.R. § 3.159 as revised to 
implement the VCAA.  In addition, the RO also issued a 
September 2003 letter which advised him that additional 
information and evidence was required to support his claims 
for increased evaluations for his service-connected 
disabilities, claimed as duodenal ulcer, hemorrhoids, 
residuals of cold injury, and skin disorders of the feet.  

This letter explained what evidence was required to 
substantiate the claims, provided him a list of VA clinical 
records obtained, summarized adjudicative actions, and 
explained what evidence VA was responsible to obtain.  The 
letter explained the veteran's responsibility to identify 
records the veteran wanted VA to review.  An additional SSOC 
was issued in December 2003.  This SSOC reviewed additional 
evidence received since the issuance of the prior SSOC.  In 
total, he was provided seven (7) SSOCs during the period from 
August 2000 to December 2003.

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran was afforded VA examinations in December 1999 and 
March 2000, and numerous inpatient and outpatient VA 
treatment records dated from 1996 to July 2003 have been 
obtained and are associated with the record.  The duty to 
provide medical examination and to obtain medical opinion has 
been fulfilled.  

The many communications of record during the more than five 
years that these claims have been on appeal, including 
numerous letters and seven SSOCs, amply demonstrate that VA 
has complied with VCAA requirements to notify and assist the 
claimant.  It has been less than one year since the RO last 
advised the claimant of some duties under the VCAA, in 
September 2003, but the VCAA does not bar the Board from 
completing appellate review of this claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 
§ ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, as noted in this case, the initial 
actions of the agency of original jurisdiction had been 
issued prior to enactment of the VCAA.  The veteran has, 
however, subsequent to the enactment of the VCAA and prior to 
transfer of these claims to the Board for review, been 
advised of the enactment of the VCAA and of the provisions 
there of, by numerous communications, as outlined above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims addressed in this decision, the timing of the notice 
does not comply with the express requirements of the law as 
found by the CAVC in Pelegrini.  While the CAVC did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
428, 429.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice in cases 
such as this, where an initial adjudicative determination was 
issued prior to enactment of the VCAA, and where the veteran 
submitted timely substantive appeal to those determinations 
prior to enactment of the VCAA as well, would be to vacate 
all initial adjudicative determinations and substantive 
appeals which had not yet become the subject of a final 
adjudication when the VCAA was enacted, and would nullify the 
notice of disagreement and substantive appeal of the initial 
adjudication in this case that were filed by the appellant to 
perfect the appeal to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of 38 U.S.C.A. § 5103(a).  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome in this 
case.  The VCAA requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice as to the claims for increased 
evaluations addressed in this decision was harmless error.  
While the notice of enactment of the VCAA provided to the 
appellant in the April 2003 SSOC was obviously not provided 
prior to the first AOJ adjudication of the claims in May 
2000, given that the VCAA had not yet been enacted, the 
claims at issue were reviewed on several occasions following 
the enactment of the VCAA, including after the veteran was 
notified of the VCAA, and after the veteran was notified of 
revision of regulations during the pendancy of his claims.  
The content of the notices provided in the SSOCs fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  



The claimant has been provided with many opportunities to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The Board finds that there is no 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
April 2003 SSOC included the full text of 38 C.F.R. 
§ 3.159, so the veteran was advised that he should 
submit "any evidence" he had.  

The record reflects that the veteran was afforded 
numerous opportunities to identify or submit evidence, 
and that he did submit numerous statements describing 
evidence he felt might be relevant.  The Board finds 
that the many notifications of record are adequate to 
notify the veteran that he should submit or identify any 
evidence he had regarding his claim, particularly when 
considered in the context of the lengthy process of 
claim development, more than five years.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the 
claims may proceed, consistent with the VCAA.  

The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  VA has fully satisfied its duties to inform 
and assist the veteran as to the claims addressed in 
this decision in this case.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.10.

According to VAOPGCPREC 7-03, in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  

Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.


Factual Background

The service medical records associated with the claims file, 
which were obtained in July 2000, consist of partially burned 
clinical records.  Duplicated copies of personnel records 
associated with the claims file in December 2001 appear to be 
copies of damaged, partially burned originals.  A damaged 
February 1958 separation examination reflects that the 
veteran was treated for rectal bleeding in service; other 
diagnosed disorders reflected in the damaged service medical 
records are not relevant to the claims on appeal.  

The damaged records also reflect that, in 1965, an attempt 
was made to obtain clinical records of alleged treatment at 
the 4th Infantry Regiment Dispensary in Fairbanks, Alaska.  
These records appear to reflect that some clinical records 
were provided to VA in 1965.  However, no service medical or 
other records released to VA prior to 1986 have been located.

In 1986, the veteran requested re-evaluation of his service-
connected bilateral foot disability.  He stated that his feet 
were frozen while he was in service.  Following this request 
for an increased evaluation, the RO was unable to find his 
claims folder, despite numerous efforts, although VA records 
confirmed that a claims file had previously been created.  
The RO attempted to rebuild the file, but no records prior to 
1986 were located.

When the veteran submitted the July 1999 claim underlying 
this appeal, he stated that he suffered from residuals of a 
cold weather injury, an ulcer, dermatophytosis, and 
hemorrhoids, and claimed that these service-connected 
disabilities were becoming more severely disabling.  No 
record which confirmed that the veteran had been awarded 
service connection for each of these disabilities was 
located.  

Therefore, the RO assumed that service connection had been 
granted for each of the disabilities which the veteran stated 
were service-connected, since the records reflecting the 
previous award or awards to the veteran could not be located.  

VA records reflected that the veteran was not in receipt of 
compensation payments, so it was assumed that a non-
compensable evaluation had been assigned for each service-
connected disability.  The Board does not disagree with the 
RO's determinations in this regard.

Private clinical records dated in September 1996 reflect that 
the veteran weighed 178 pounds.  

VA examination of the skin was conducted in December 1999.  
The veteran reported residual pain and tenderness in the skin 
and joints of the feet resulting from frostbite incurred 
during Korea-era service.  He reported that a piece of bone 
was removed from one of his small toes.  He also reported a 
chronic problem with fungus on the feet.  He reported having 
used numerous over-the-counter medications for the skin 
problems on his feet.  There was diffuse superficial white 
scale of the skin of the feet.  The toenails showed yellow 
discoloration and onychomycosis.  The examiner concluded 
there was dermatophytosis of the feet with probable 
onychomycosis.

Private podiatric records from SF (initials), DPM, dated from 
March 1999 to November 1999 reflect that the veteran had 
painful kertoma and keratosis formation, with three tender 
lumps on the bottom of the right foot and two on the left 
foot.  The podiatrist concluded that these were due to 
plantar declination of the metatarsals bilaterally.  The 
podiatrist also noted that the veteran had mycotic infected 
nails bilaterally.  November 1999 treatment notes reflect 
that the veteran was unable to walk comfortably due to pain 
due to nail changes.  

On VA examination of the arteries and veins conducted in 
December 1999, the veteran reported a history of cold 
exposure while in the military.  He complained of poor 
circulation.  He reported constant foot pain which he rated 
as 9/10.  The examiner found minor degenerative and 
postoperative changes of the 5th toes bilaterally.


The veteran reported that he had a duodenal ulcer.  He 
complained of some pain one or two times per week and 
reported taking Maalox two or three times per week.  He 
denied vomiting, hematemesis, or melena.  He reported 
occasional diarrhea.  He reported occasional hemorrhoidal 
bleeding, approximately one time per month.  The examiner 
found no external hemorrhoids.  There was a Grade I internal 
hemorrhoid on flexible sigmoidoscopy.  There was mild 
deformity of the duodenal bulb on radiologic examination, 
consistent with a prior healed ulcer disease, but no evidence 
of current or active ulcer disease.  The examiner assigned a 
diagnosis of duodenal ulcer, inactive.  

On VA examination conducted in March 2000, there was no 
ulceration or skin breakdown on the feet.  There was no 
disturbance of nail growth and there were no frostbite scars.  
Arthritis of the feet was verified on radiologic examination.  
The veteran reported that at times his feet would swell up 
and get dark bluish in color.  He reported that this occurred 
when he was out in the cold.  His gait was normal.  His skin 
was warm and dry and there was no evidence of discoloration.  
Sensation was decreased bilaterally to monofilament.  The 
examiner concluded that the veteran had arthritis bilaterally 
of the feet with normal vascular studies and normal 
electromyography (EMG) studies.  Rectal sphincter tone was 
good and there was no evidence of fecal leakage.

The examiner who conducted a special cold injury protocol 
examination concluded that the veteran had bilateral 
arthritis of the feet but no evidence of cold injury 
residuals.

Following issuance of the May 2000 rating decision, the 
veteran submitted private clinical records dated from May 
1998 through February 2000.  These clinical records however, 
are devoid of evidence of treatment for dermatophytosis of 
the feet, hemorrhoids, duodenal ulcer, or residuals of a cold 
injury.  

At his September 2000 personal hearing, the veteran testified 
that he had some lesions around his toes.  These would burst, 
about twice a week on average.  He testified that there was 
scaling and itching around his toes.  He stated he was under 
a doctor's care for his feet every few months.  

The veteran testified that he had pain, numbness, and cold 
sensitivity of the feet.  He testified that his feet hurt 
when he walked.  He testified that a bone had been removed 
from each of his little toes to correct crooked toes.  His 
siblings testified that he had difficulty walking, due in 
part to foot pain and to frequent swelling in his ankles and 
his feet.  He testified that, if he did not take Maalox 
frequently, he would have burning or regurgitation or vomit 
after eating.  As to his service-connected hemorrhoids, he 
testified that he had bleeding at times, averaging weekly, 
and sometimes the bleeding soiled his underwear.  He 
testified that he used over-the-counter medications, like 
Preparation H, for soreness, two or three times a week.  

VA inpatient treatment records dated in January 2002 reflect 
that the veteran complained of claudication with walking.  
The onset of claudication was in less than half a block and 
it resolved with rest.  Monofilament testing revealed several 
areas of parasthesia on the extremities.  There was no edema.  
The veteran's claudication was attributed to atherosclerosis.

Outpatient treatment records dated in June 2003 reflects that 
the veteran had a callous on the left foot and a corn on the 
third toe, right foot.  His nail plates were mycotic in 
appearance.  The skin was very dry.

In July 2003, the veteran was admitted for VA hospitalization 
for radiation therapy for prostate cancer.  Initially on 
hospitalization, he reported that he had been recently 
admitted for private hospitalization for vomiting and 
diarrhea.  He denied having blood in the stools.  Diarrhea 
was noted during hospitalization and was thought to be due to 
medications.  

The clinical records noted that he had no abnormal lesions of 
the skin.  The hospitalization records are devoid of findings 
of or reference to residuals of a cold injury of the feet and 
or to ulcer disease other than reference of prior ulcer 
disease by history.

Later in that same month, July 2003, the veteran underwent VA 
hospitalization for colonoscopy for cancer screening.  He 
complained of diarrhea but without dark or bloody stools.  
The clinical records of this hospitalization reflect 
assignment of a diagnosis of peptic ulcer disease by history, 
but are otherwise devoid of evidence regarding or reference 
to dermatophytosis, residuals of a cold injury to the feet, 
or hemorrhoids.  He weighed 193 pounds.


Analysis

Dermatophytosis of the Feet

As noted above, although the date of a rating decision 
wherein the RO granted service connection for dermatophytosis 
of the feet is not known, because of the loss of the 
veteran's claims file, the RO assumed that service connection 
for that disability had been granted, as the veteran claimed.  
The RO also assumed that a noncompensable evaluation had been 
assigned, since he was not receiving disability compensation.  

The veteran's disability due to service-connected 
dermatophytosis of the feet is evaluated under 38 C.F.R. 
§ 4.118, DC 7813, and a 10 percent evaluation has been 
assigned, effective July 22, 1999, the date on which his 
current claim for an increased evaluation was received.  

DC 7813, which provides the criteria for evaluation of 
dermatophytosis, as in effect when he submitted the claim at 
issue, specified that dermatophytosis was to be evaluated 
using the criteria for eczema under DC 7806.  DC 7806 
provided a 10 percent rating for eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area.  A 30 percent rating was warranted for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating was warranted if 
eczema was manifested by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  

The evidence therefore establishes that an evaluation in 
excess of 10 percent was not warranted under the criteria of 
DCs 7813 or 7806, since the veteran's dermatophytosis is 
limited to his feet, and cannot be considered to involve an 
exposed or extensive area.

The Board has therefore considered whether an evaluation in 
excess of 10 percent for dermatophytosis of the feet is 
warranted under any other applicable diagnostic code for 
evaluation of disability of the skin.  However, the facts in 
this case reflect that the veteran does not have a scar which 
restricts movement, or which is tender or painful, and there 
is no disfigurement of the head, face, or neck.  There is no 
evidence that he meets any criterion for an evaluation in 
excess of 10 percent or that he meets any criterion for a 
separate, compensable, 10 percent evaluation under a DC other 
than DC 7806.  There is no evidence which is favorable to an 
evaluation in excess of 10 percent under any DC used to 
evaluate skin disability as in effect prior to August 30, 
2002.  See DCs 7800-7806.  

The rating criteria used to evaluate skin disabilities were 
revised during the pendency of the veteran's claim, effective 
August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002).  
Revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. §§ 5110, 7104(c) (West 2002); VAOPGCPREC 3-
00.  Under the revised criteria, dermatophytosis, to include 
ringworm of the body, head, feet, or beard area (tinea 
barbae), of the nails (tinea unguium), and of the inguinal 
area (jock itch), is evaluated under the criteria for 
evaluating disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.  

The new criteria under DC 7800 provide a 10 percent 
evaluation with one characteristic of disfigurement under DC 
7800, for disfigurement of the head and neck.  A 30 percent 
evaluation is warranted with visible or palpable tissue loss 
and either gross, distortion or asymmetry of one feature or 
paired set of features.  Thus, since the veteran's skin 
condition is limited to his feet, and evaluation in excess of 
10 percent is not applicable under the criteria of DC 7800.  

Under DC 7801, scars of areas other than the head, face, or 
neck, that are deep or that cause limited motion, or have an 
area or areas exceeding 6 square inches (39 square 
centimeters (cm)) warrant a 10 percent evaluation.  If the 
area exceeds 12 square inches (77 square cm.), a 20 percent 
evaluation is warranted.  Since there is no medical evidence 
that the veteran's service-connected dermatophytosis has 
resulted in any scarring, an evaluation in excess of 10 
percent is not warranted under DC 7801.

A 10 percent evaluation is the highest schedular evaluation 
available under DCs 7802, for scars, other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion, 7803, for superficial, unstable scars, or 
under DC 7804, for a superficial scar which is painful.  
Thus, application of these diagnostic codes would not result 
in an evaluation in excess of 10 percent for the veteran's 
dermatophytosis of the feet.

Under the revised criteria, dermatitis or eczema which covers 
less than five percent of the body or less than 5 percent of 
exposed areas and which does not require more than topical 
therapy, is noncompensable.  If at least five percent, but 
less than 25 percent of the body or of exposed areas is 
affected, or there is intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for less than six weeks in the last 12-month period, a 10 
percent evaluation is warranted.  If systemic therapy such as 
corticosteroids or immunosuppressive drugs is required for 
more than six weeks in a 12-month period, a 30 percent 
evaluation is appropriate.  38 C.F.R. § 4.118, DC 7806 (as in 
effect from August 30, 2002).  The evidcne that the veteran's 
dermatophytosis has been treated only with topical 
medications is against an evaluation in excess of 10 percent 
under the revised criteria of DC 7806.

The Board recognizes that there is a heightened obligation to 
assist the appellant in the development of the case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which the service medical 
records were damaged by fire and the veteran's original VA 
file records were lost while the files were in the possession 
of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The RO's assumption that service connection had been granted 
for a skin disorder, based solely on the veteran's assertion, 
satisfies the duty to carefully consider the benefit-of-the-
doubt rule as related to the loss of the veteran's VA 
records.  

The records of the veteran's current manifestations of 
dermatophytosis of the feet do not warrant an evaluation in 
excess of 10 percent.  The Board also notes that, even if the 
version of the applicable regulations more favorable to the 
veteran were considered, assuming that the rule in Karnas 
would still be applicable to this case, neither version of 
the regulations, considering the version in effect prior to 
August 30, 2002 and the revised version in effect from August 
30, 2002, would result in an evaluation in excess of 10 
percent in this case.

As the preponderance of the evidence is against a disability 
rating higher than 10 percent for the veteran's 
dermatophytosis of the feet, the benefit of the doubt 
doctrine is not applicable, and the claim for an evaluation 
in excess of 10 percent must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hemorrhoids

As noted above, although the date of a rating decision which 
granted service connection for hemorrhoids is not known, 
because of the loss of the veteran's claims file, the RO 
assumed that service connection for that disability had been 
granted, as the veteran claimed.  The RO also assumed that a 
noncompensable evaluation had been assigned, since the 
veteran was not receiving disability compensation.  

The veteran's disability due to hemorrhoids is evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under DC 
7336, a noncompensable rating is warranted for mild or 
moderate external or internal hemorrhoids.  




A 10 percent rating requires large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent rating requires 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  

The clinical evidcne, which reflects that the veteran has 
internal hemorrhoids only, and which reflects that those 
hemorrhoids are Grade I, that is, a hemorrhoid which has not 
protruded outside the anal sphincter, establishes that he 
does not have hemorrhoids that are large, thrombotic, or 
irreducible so as to warrant a 10 percent evaluation under DC 
7336.  See Dorland's Illustrated Medical Dictionary 715 (27th 
ed. 1988).  There is no clinical evidcne of persistent 
bleeding or anemia.  The veteran's complaints of weekly 
hemorrhoidal bleeding and soreness requiring use of topical 
over-the-counter medication is credible, but such symptoms do 
not approximate the criteria for a compensable evaluation for 
hemorrhoids.

The Board has considered whether a compensable evaluation may 
be available under any other potentially applicable 
diagnostic code.  For healed or slight impairment of the 
rectal and anal sphincter without leakage, a 10 percent 
rating requires constant slight leakage or occasional 
moderate leakage, under DC 7232.  Fistula in ano, evaluated 
under the criteria provided at 38 C.F.R. § 4.114, Diagnostic 
Code 7335, is rated as for impairment of sphincter control 
under the provisions of Diagnostic Code 7332, just described.  

However, the veteran has not reported leakage or impairment 
of sphincter control, and there is no clinical evidence that 
the veteran has such symptoms.  Rather, the report of VA 
examination indicates that the veteran had good sphincter 
tone and no evidence of fecal leakage.  The veteran has not 
reported any problems relevant to rectal sphincter control.  
Therefore, the evidence is against a compensable evaluation 
under any of the other potentially applicable criteria for 
evaluation of disability due to hemorrhoids.  

The evidence shows the veteran's primary complaints of 
disability due to hemorrhoids are complaints of occasional 
hemorrhoidal bleeding.  While his complaints are credible, 
this symptomatology, in the absence of large, thromibic, or 
irreducible hemorrhoids, and in the absence of objective 
manifestations of recurrent bleeding does not meet or 
approximate the criteria for a compensable evaluation under 
DC 7336 or any other potentially applicable diagnostic code.  

The Board recognizes that there is a heightened obligation to 
assist the appellant in the development of the case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which the service medical 
records were damaged by fire and the veteran's original VA 
file records were lost while the files were in the possession 
of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The RO's assumption that service connection had been granted 
for hemorrhoids, based solely on the veteran's assertion, 
satisfies the duty to carefully consider the benefit-of-the-
doubt rule as related to the loss of the veteran's VA 
records.  

The records of the veteran's current manifestations of 
hemorrhoids do not warrant a compensable evaluation.  As the 
preponderance of the evidence is against a compensable 
rating, the benefit of the doubt doctrine is not applicable, 
and the claim for a compensable evaluation for hemorrhoids 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Duodenal Ulcer

As noted above, although the date of a rating decision 
wherein the RO granted service connection for duodenal ulcer 
is not known, because of the loss of the veteran's claims 
file, the RO assumed that service connection for that 
disability had been granted, as he had claimed.  The RO also 
assumed that a noncompensable evaluation had been assigned, 
since he was not receiving disability compensation.  

The veteran's disability due to duodenal ulcer is evaluated 
under 38 C.F.R. § 4.114, DC 7305.  A rating of 10 percent 
under DC 7305, which provides the criteria for evaluating 
disability due to duodenal ulcers, requires evidence of a 
mild ulcer with recurring symptoms once or twice a year.  To 
merit the next higher rating of 20 percent, the evidence must 
present evidence of recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations.  Further, to 
merit the next higher evaluation of 40 percent, the evidence 
needed includes moderately severe symptoms of impairment 
manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days of more in 
duration at least four or more times per year.  DC 7305 
(2002).

During the pendancy of the veteran's appeal for a compensable 
evaluation for duodenal ulcer disability, effective July 2, 
2001, VA revised the regulations at 38 C.F.R. § 4.114 for 
diagnosing and evaluating disabilities of the digestive 
system.  See 66 Fed. Reg. 29,486-89 (July 2, 2001) (codified 
at 38 C.F.R. § 4.114 (2003)).  Prior to and subsequent to 
July 2, 2001, weight loss remained a criterion for rating 
disability due to duodenal ulcers.  38 C.F.R. § 4.112, 
pertaining to weight loss, further defines DC 7305 and other 
diagnostic codes pertaining to evaluation of ulcer disease 
and gastrointestinal disorders.  Under the former version of 
38 C.F.R. § 4.112, minor weight loss or greater weight losses 
of brief duration were not considered to be of importance.  
The revised version of § 4.112 adds definitions of 
"substantial weight loss, minor weight loss, inability to 
gain weight, and baseline weight" to be used in diagnostic 
codes found under § 4.114.  

The veteran's statements that he must take Maalox or other 
medication on an ongoing basis to control stomach acidity is 
credible.  However, the medical evidence clearly establishes 
that his ulcer is healed and inactive.  As such, his need to 
take medication to control stomach acidity does not warrant a 
10 percent evaluation for recurring symptoms.  

The Board has considered whether the veteran's complaints of 
regurgitation or vomiting if he fails to control stomach 
acidity warrants a compensable evaluation.  

However, the evidence reflects that the veteran, who weighed 
178 pounds in 1996, had a weight increase to 193 pounds by 
July 2003.  The symptoms of regurgitation, if related to the 
duodenal ulcer, have not resulted in weight loss which would 
warrant a compensable evaluation.  

The record also reflects that the veteran complained of some 
diarrhea.  However, on evaluation, it was concluded that this 
symptom was likely due to some of his medications, and he was 
urged to use medication which had been prescribed to reduce 
the speed of gastrointestinal motility.  Thus, this symptom 
has been medically attributed to a cause other than the 
ulcer, and cannot be considered to warrant a compensable 
evaluation for the service-connected duodenal ulcer. 

The Board recognizes that there is a heightened obligation to 
assist the appellant in the development of the case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which the service medical 
records were damaged by fire and the veteran's original VA 
file records were lost while the files were in the possession 
of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The RO's assumption that service connection had 
been granted for duodenal ulcer disease, based solely on the 
veteran's assertion, satisfies the duty to carefully consider 
the benefit-of-the-doubt rule as related to the loss of his 
VA records.  

The records of the veteran's current manifestations of 
duodenal ulcer disease do not warrant a compensable 
evaluation.  The Board also notes that, even if the version 
of the applicable regulations more favorable to him were 
considered, assuming that the rule in Karnas would still be 
applicable to this case, neither version of the regulations, 
considering the version in effect prior to July 2, 2001 and 
the revised version in effect from July 2, 2001, would result 
in a compensable evaluation.

As the preponderance of the evidence is against a compensable 
disability rating for the veteran's duodenal ulcer, the 
benefit of the doubt doctrine is not applicable, and the 
claim for an initial evaluation in excess of 10 percent must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Residuals of Cold Injury of the Feet

As noted above, although the date of a rating decision 
wherein the RO granted service connection for cold injury to 
the feet is not known, because of the loss of the veteran's 
claims file, the RO assumed that service connection for that 
disability had been granted, as the veteran claimed.  The RO 
also assumed that a noncompensable evaluation had been 
assigned, since the veteran was not receiving disability 
compensation.  

The veteran's disability due to cold injury to the feet is 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7112.  The 
Board notes that the rating criteria applicable to cold 
injuries were revised effective in 1998.  Since the veteran 
did not submit the claim for an increased evaluation for cold 
injuries to the feet until 1999, only the revised criteria, 
as effective from January 1998, are applicable to this claim.  

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified in 1998, when there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted.  
When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 20 percent disability evaluation is 
warranted.  When there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 30 
percent disability evaluation is warranted.  DC 7122.

Other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., should be separately evaluated unless they are 
used to support an evaluation under Diagnostic Code (DC) 
7122.  Id.  

In this case, the examiner who conducted a December 1999 VA 
examination stated that, without additional medical history, 
it was not possible to determine whether the veteran's foot 
pain was a result of frostbite, although it was possible, 
because his complaints of foot pain were out of proportion to 
the pain expected from his fungal infection and corns.  
However, the examiner who conducted special protocol cold 
injury examination in March 2000 concluded that the veteran 
has no current residuals of a cold injury to the feet.  

There is no doubt that the veteran's complaints of foot pain 
are credible.  However, the swelling of the feet and ankles 
that he has attributed to residuals of his cold injury have 
been medically attributed to his cardiovascular disorders.  
He has also been found to have diabetes and arthritis of the 
feet.  These disorders, however, have not been medically 
linked to his history of cold injury.  The VA examiner who 
concluded that the veteran did not have current residuals of 
a cold injury provided some discussion of the reasons for 
that opinion, including the absence of scarring, atrophy, 
Raynaud's phenomenon, and other indicators.  

The Board concludes that, although the veteran has bilateral 
foot pain, such pain is not currently medically attributed to 
cold injury residuals.  Moreover, there is no clinical 
evidence which would support an award of a separate, 
compensable, 10 percent evaluation for peripheral neuropathy, 
Raynaud's phenomenon, or other footd isabilties, since there 
is no current diagnosis of such diosders.  

The evidence establishes that the veteran has arthritis of 
the feet and some loss of sensation.  However, the medical 
opinion of record indicates that arthritis of the feet is not 
related to a remote cold injury.  While his complaints of 
foot pain are certainly credible, as noted above, his 
complaints of foot pain, to the extent that such pain has not 
been medically attributed to disorders other than the 
veteran's service-connected disabilities, has been considered 
in granting him a 10 percent evaluation under DC 7806 for his 
skin and toenail disorders.  Thus, to that extent, his 
complaints of foot pain may not be again considered so as to 
warrant a compensable evaluation for residuals of a cold 
injury.  The preponderance of the evidence is against an 
increased (compensable) evaluation for cold injury residuals, 
left foot, or cold injury residuals, right foot.

The Board recognizes that there is a heightened obligation to 
assist the appellant in the development of the case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which the service medical 
records were damaged by fire and the veteran's original VA 
file records were lost while the files were in the possession 
of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The RO's assumption that service connection had 
been granted for a cold injury, based solely on the veteran's 
assertion, satisfies the duty to carefully consider the 
benefit-of-the-doubt rule as related to the loss of the 
veteran's VA records.   

Since there is no medical evidence that the veteran has 
current symptoms due to cold injury to the feet, the 
preponderance of the evidence is against the claim.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).


With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation and obviously considered them; however, it did not 
grant an increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disabilities presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his disabilities at issue.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
dermatophytosis of the feet is denied.

Entitlement to an increased (compensable) evaluation for 
hemorrhoids is denied.

Entitlement to an increased (compensable) evaluation for 
duodenal ulcer is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of cold injury of the feet is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



